Title: To James Madison from Albert Gallatin, 7 June 1816
From: Gallatin, Albert
To: Madison, James



Dear Sir
New York 7th. June 1816

I have this moment received your’s of 3d. instt., an answer to which has been anticipated by my two last letters.
I am urging the Captain of the Peacock, and still hope that he will be ready to sail the day after to morrow.
I almost envy you the happy time which you will spend this summer in Orange, and which will not, I hope, be disturbed by any untoward change in our affairs.  I think that, upon the whole, we have nothing to apprehend at this time from any foreign quarter.  You already know how strongly impressed I am with the necessity of restoring specie payments.  This subject will not disturb you in the country; but the present state of the currency is the only evil of any magnitude entailed by the war, and which it seems incumbent on us (pardon the expression) to cure radically.  Public credit, private convenience, the sanctity of contracts, the moral character of the country, appear all to be involved in that question: and I feel the most perfect conviction that nothing but the will of Government is wanted to reinstate us in that respect.  The choice of the Secy. of the Treasury is under those circumstances important, and I am sorry that Mr. Crawford, as I am informed, has declined the appointment.  I wish it may fall on Mr. Lowndes or on Mr. Calhoun.  Our Maryland & Pennsylvania politicians, without excepting some of the most virtuous & whom I count amongst my best friends are paper-tainted.  The disease extends, though more partially, to this State.  I beg you to forgive this digression on a subject which I had no intention to touch when I began this letter.
Mrs. Gallatin begs to be affectionately remembered to Mrs. Madison.  I send my best compliments to my friend Todd, and I beg you to accept the assurance of my respectful attachment & best wishes.  Your obedt. Servt.

Albert Gallatin

